 
EXHIBIT 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 
among
 
READING INTERNATIONAL, INC.,
 
READING NEW ZEALAND, LIMITED,
 
READING INTERNATIONAL TRUST I,
 
and
 
KODIAK WAREHOUSE JPM LLC
 
 
 
Dated as of February 5, 2007
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 


--------------------------------------------------------------------------------




TABLE OF CONTENTS




1.
 
Definitions
 
1
 
2.
 
Purchase and Sale of the Preferred Securities
 
1
 
3.
 
Conditions
 
4
 
4.
 
Representations and Warranties of the Company and the Trust
 
6
 
5.
 
Representations and Warranties of the Purchaser
 
7
 
6.
 
Covenants and Agreements of the Company and the Trust
 
14
 
7.
 
Payment of Expenses
 
16
 
8.
 
Indemnification
 
16
 
9.
 
Termination: Representations and Indemnities to Survive
 
18
 
10.
 
Amendments
 
18
 
11.
 
Notices
 
18
 
12.
 
Successors and Assigns
 
18
 
13.
 
Applicable Law
 
19
 
14.
 
Submission to Jurisdiction
 
19
 
15.
 
Counterparts and Facsimile
 
19
 



SCHEDULES AND ANNEXES


Schedule 1  - Significant Subsidiaries


Annex A-1 - Form of Company Counsel Opinion Pursuant to Section 3(b)
Annex A-2  - Form of Officer’s Certificate Pursuant to Section 3(b)
Annex B - Form of Tax Counsel Opinion Pursuant to Section 3(c) 
Annex C - Form of Delaware Counsel Trust Opinion Pursuant to Section 3(d)
Annex D - Form of Property/Indenture Trustee Counsel Opinion Pursuant to Section
3(e)
Annex E - Form of Delaware Trustee Counsel Opinion Pursuant to Section 3(d)
Annex F - Form of Indenture
Annex G - Form of Trust Agreement
Annex H - Form of Officer’s Financial Certificate Pursuant to Section 6(h)
 
 
 


--------------------------------------------------------------------------------




PURCHASE AGREEMENT
($50,000,000 Trust Preferred Securities)
 
THIS PURCHASE AGREEMENT, dated as of February 5, 2007 (this “Purchase
Agreement”), is entered into among Reading International, Inc., a Nevada
corporation (the “Company”), Reading New Zealand, Limited, a New Zealand
corporation (“Reading NZ”), and Reading International Trust I, a Delaware
statutory trust (the “Trust”, and together with the Company and Reading NZ, the
“Sellers”), on the one hand, and Kodiak Warehouse JPM LLC, a Delaware limited
liability company (the “Purchaser”), on the other hand.
 
WITNESSETH:
 
WHEREAS, the Trust proposes to issue and sell Fifty Thousand (50,000) Preferred
Securities of the Trust, having a stated liquidation amount of $1,000 per
security, bearing distributions at a fixed rate equal to 9.22% per annum of the
liquidation amount through the distribution payment date in April 2012 and
thereafter at a variable rate, reset quarterly, equal to LIBOR (as defined in
the Trust Agreement (as defined below)) plus 4.00% per annum of the liquidation
amount (the “Preferred Securities”);
 
WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase Fifty One Million Five Hundred Forty Seven Thousand Dollars
($51,547,000) in principal amount of the unsecured junior subordinated notes of
the Company and Reading NZ (the “Junior Subordinated Notes”);
 
WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor,
Wells Fargo Bank, N.A., as property trustee (in such capacity, the “Property
Trustee”), Wells Fargo Delaware Trust Company, as Delaware trustee (in such
capacity, the “Delaware Trustee”), the Administrative Trustees named therein (in
such capacities, the “Administrative Trustees”) and the holders from time to
time of undivided beneficial interests in the assets of the Trust; and
 
WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), among
the Company, Reading NZ and Wells Fargo Bank, N.A., as indenture trustee (in
such capacity, the “Indenture Trustee”).
 
NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:
 
1.  Definitions.  The Preferred Securities, the Common Securities and the Junior
Subordinated Notes are collectively referred to herein as the “Securities.” This
Purchase Agreement, the Indenture, the Trust Agreement, and the Securities are
collectively referred to herein as the “Operative Documents.” All other
capitalized terms used but not defined in this Purchase Agreement shall have the
respective meanings ascribed thereto in the Indenture.
 
2.  Purchase and Sale of the Preferred Securities; Purchaser’s Obligations.
.
(a)  The Trust agrees to sell to the Purchaser, and the Purchaser agrees to
purchase from the Trust, Fifty Million Dollars ($50,000,000) in aggregate stated
liquidation
 
-1-

--------------------------------------------------------------------------------


 
amount of Preferred Securities. The Trust shall use the Purchase Price, together
with the proceeds from the sale of the Common Securities, to purchase the Junior
Subordinated Notes.
 
(b)  Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 11:00 A.M. New York time, on February 5, 2007 or such later date (not
later than February 5, 2007) as the parties may designate (such date and time of
delivery and payment for the Preferred Securities being herein called the
“Closing Date”). The Preferred Securities shall be transferred and delivered to
the Purchaser in the amounts described in Section 2(a) hereof against the
payment of the Purchase Price to the Trust made by wire transfer in immediately
available funds on the Closing Date to a U.S. account designated in writing by
the Company at least two business days prior to the Closing Date.
 
(c)  Subject to the terms and provisions of this Purchase Agreement, Purchaser
shall be obligated to purchase the Preferred Securities in the amounts set forth
in Section 2(a) hereof.
 
(d)  Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate at least two
business days in advance of the Closing Date. The Company and the Trust agree to
have the Preferred Securities available for inspection and checking by the
Purchaser in New York, New York, not later than 11:00 A.M. New York time, on the
business day prior to the Closing Date. The closing for the purchase and sale of
the Preferred Securities shall occur at the offices of Reed Smith LLP,
Pittsburgh, Pennsylvania, or such other place as the parties hereto shall agree.
 
(e)  Each Preferred Security Certificate shall bear a legend in substantially
the following form:
 
“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS PREFERRED SECURITY IS A
GLOBAL SECURITY WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC. THIS PREFERRED SECURITY IS EXCHANGEABLE FOR SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT, AND NO TRANSFER OF THIS
PREFERRED SECURITY (OTHER THAN A TRANSFER OF THIS PREFERRED SECURITY AS A WHOLE
BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF
DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.
 
UNLESS THIS PREFERRED SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC TO READING INTERNATIONAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY PREFERRED SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
IN A TRANSACTION EXEMPT FROM REGISTRATION
 
-2-

--------------------------------------------------------------------------------


 
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND SUCH
PREFERRED SECURITIES OR ANY INTEREST THEREIN, MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. EACH PURCHASER OF ANY PREFERRED SECURITIES IS HEREBY
NOTIFIED THAT THE SELLER OF THE PREFERRED SECURITIES MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A UNDER THE SECURITIES ACT.
 
THE HOLDER OF THE PREFERRED SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES
FOR THE BENEFIT OF THE TRUST AND THE DEPOSITOR THAT (A) SUCH PREFERRED
SECURITIES MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED ONLY (I) TO THE
DEPOSITOR OR THE TRUST OR (II) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES
IS (a) A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) AND (b) A “QUALIFIED PURCHASER” (AS DEFINED IN SECTION 2(a)(51)
OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED), OR (III) TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A “QUALIFIED PURCHASER” (AS DEFINED IN SECTION
2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED), AND (B) THE HOLDER
WILL NOTIFY ANY PURCHASER OF ANY PREFERRED SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.
 
THE PREFERRED SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS
HAVING AN AGGREGATE LIQUIDATION AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF PREFERRED SECURITIES, OR ANY
INTEREST THEREIN, IN A BLOCK HAVING AN AGGREGATE LIQUIDATION AMOUNT OF LESS THAN
$100,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH PREFERRED
SECURITIES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
PRINCIPAL OF OR INTEREST ON SUCH PREFERRED SECURITIES, OR ANY INTEREST THEREIN,
AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN
SUCH PREFERRED SECURITIES.
 
THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS PREFERRED SECURITY
OR ANY INTEREST THEREIN. ANY PURCHASER OR HOLDER OF THE PREFERRED SECURITIES OR
ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND
HOLDING THEREOF THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE
 
-3-

--------------------------------------------------------------------------------


 
MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE.”
 
3.  Conditions.  The obligations of the parties under this Purchase Agreement
are subject to the following conditions:
 
(a)  The representations and warranties contained herein shall be accurate as of
the date of delivery of the Preferred Securities.
 
(b)  Troy & Gould Professional Corporation, counsel for the Sellers (the
“Company Counsel”), shall have delivered (i) an opinion, dated the Closing Date,
addressed to the Purchaser and the Indenture Trustee, substantially in the form
of Annex A-1 hereto with such changes as are acceptable to Purchaser in its sole
discretion; and (ii) the Company shall have furnished to the Purchaser the
opinion of the Company’s General Counsel or a certificate signed by the Chief
Executive Officer and Chief Financial Officer substantially in the form of Annex
A-2 hereto with such changes as are acceptable to the Purchaser in its sole
discretion. In rendering their opinion, the Company Counsel may rely as to
factual matters upon certificates or other documents furnished by officers,
directors and trustees of the Company, Reading NZ, the Trust and by government
officials (provided, however, that copies of any such certificates or documents
are delivered to the Purchaser) and by and upon such other documents as such
counsel may, in their reasonable opinion, deem appropriate as a basis for the
Company Counsel’s opinion. The Company Counsel may specify the jurisdictions in
which they are admitted to practice and that they are not admitted to practice
in any other jurisdiction and are not experts in the law of any other
jurisdiction. Such Company Counsel Opinion shall not state that they are to be
governed or qualified by, or that they are otherwise subject to, any treatise,
written policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).
 
(c)  The Purchaser, the Company and the Trust shall have been furnished the
opinion of Reed Smith LLP, special tax counsel for the Purchaser, dated the
Closing Date, addressed to the Purchaser and the Indenture Trustee, in
substantially the form set out in Annex B hereto.
 
(d)  The Purchaser shall have received the opinion of Potter Anderson & Corroon
LLP, special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser, the Indenture Trustee, the Delaware Trustee and the
Company, in substantially the form set out in Annex C hereto.
 
(e)  The Purchaser shall have received the opinion of Potter Anderson & Corroon
LLP, special counsel for the Property Trustee and the Indenture Trustee, dated
the Closing Date, addressed to the Purchaser, in substantially the form set out
in Annex D hereto.
 
(f)  The Purchaser shall have received the opinion of Potter Anderson & Corroon
LLP, special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser and the Indenture Trustee, in substantially the form
set out in Annex E hereto.
 
(g)  The Company shall have furnished to the Purchaser a certificate of the
Company, signed by the Chief Executive Officer, President or a Vice President,
and by the Chief Financial Officer, Treasurer or an Assistant Treasurer of the
Company, and the Trust shall have furnished to the Purchaser a certificate of
the Trust, signed by an Administrative Trustee of the
 
-4-

--------------------------------------------------------------------------------


 
Trust, in each case dated the Closing Date, and, in the case of the Company, as
to (i) and (ii) below and, in the case of the Trust, as to (i) below.
 
(i)  the representations and warranties of the Company, Reading NZ and the
Trust, as the case may be, in this Purchase Agreement are true and correct on
and as of the Closing Date with the same effect as if made on the Closing Date,
and the Company and the Trust, as applicable, have complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date; and
 
(ii)  since September 30, 2006 (the date of the last Interim Financial
Statements (as defined below), there has been no material adverse change in the
condition (financial or other), earnings, business or assets of the Company and
its subsidiaries taken as a whole, whether or not arising from transactions
occurring in the ordinary course of business (a “Material Adverse Change”).
 
(h)  Subsequent to the execution of this Purchase Agreement, there shall not
have been any change, or any development involving a prospective change, in or
affecting the condition (financial or other), earnings, business or assets of
the Company and its subsidiaries, taken as a whole whether or not occurring in
the ordinary course of business, the effect of which is, in the Purchaser’s
judgment, so material and adverse as to make it impractical or inadvisable to
proceed with the purchase of the Preferred Securities.
 
(i)  Prior to the Closing Date, the Company and the Indenture Trustee shall have
duly executed and delivered the Indenture in substantially the form attached as
Annex F hereto with such changes as are acceptable to Purchaser in its sole
discretion.
 
(j)  Prior to the Closing Date, the Company, the Property Trustee, the Delaware
Trustee and the Administrative Trustees shall have duly executed and delivered
the Trust Agreement in substantially the form attached as Annex G hereto with
such changes as are acceptable to Purchaser in its sole discretion.
 
(k)  At least 2 (two) Business Days prior to the proposed Closing Date, the
Company shall have provided written notice to the Purchaser of the proposed
Closing Date.
 
(l)  Prior to the Closing Date, the Company and the Trust shall have furnished
to the Purchaser and its counsel such further information, certificates and
documents as the Purchaser or such counsel may reasonably request.
 
(m)  The Purchaser shall have received rating agency analysis and approval of
the Securities, which shall be satisfactory to it in its sole discretion.
 
(n)  The Purchaser shall have received evidence satisfactory to it that the
Company’s consolidated “Net Asset Value of Real Estate” (as defined in the
Indenture) is greater than or equal to $240,000,000.
 
If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or their counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at the Closing Date by the Purchaser.
Notice of such cancellation shall be given to the Company and the Trust in
writing or by telephone or facsimile confirmed in writing.
 
-5-

--------------------------------------------------------------------------------


 
Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or the Purchaser’s counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a representation and warranty of the Trust and/or
the Company, as the case may be, and not by such trustee or officer in any
individual capacity.
 
4.  Representations and Warranties of the Company, Reading NZ and the Trust. 
The Company, Reading NZ and the Trust jointly and severally represent and
warrant to, and agree with the Purchaser, as follows (provided that none of the
following representations or warranties apply or relate to any acts or omissions
by the Purchaser or its Affiliates):
 
(a)  None of the Company, Reading NZ or the Trust, nor any of their “Affiliates”
(as defined in Rule 501(b) of Regulation D (“Regulation D”) under the Securities
Act (as defined below)), nor any person acting on its or their behalf, has,
directly or indirectly, made offers or sales of any security, or solicited
offers to buy any security, under circumstances that would require the
registration of any of the Securities under the Securities Act of 1933, as
amended (the “Securities Act”).
 
(b)  None of the Company, Reading NZ or the Trust, nor any of their Affiliates,
nor any person acting on its or their behalf, has engaged in any form of
“general solicitation or general advertising” (within the meaning of Regulation
D) in connection with any offer or sale of any of the Securities.
 
(c)  The Securities (i) are not and have not been listed on a national
securities exchange registered under section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or quoted on a U.S. automated
inter-dealer quotation system and (ii) are not of an open-end investment
company, unit investment trust or face-amount certificate company that are, or
are required to be, registered under section 8 of the Investment Company Act of
1940, as amended (the “Investment Company Act”), and the Securities otherwise
satisfy the eligibility requirements of Rule 144A(d)(3) promulgated pursuant to
the Securities Act (“Rule 144A(d)(3)”).
 
(d)  None of the Company, Reading NZ or the Trust, nor any of their Affiliates,
nor any person acting on its or their behalf, has engaged, or will engage, in
any “directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.
 
(e)  None of the Company, Reading NZ or the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, will not be, an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
section 3(a) of the Investment Company Act.
 
(f)  None of the Company, Reading NZ or the Trust has paid or agreed to pay to
any person any compensation for soliciting another to purchase any of the
Securities, except for the fee that the Company has agreed to pay to TBC
Securities, LLC, pursuant to that certain letter agreement dated November 3,
2006, between the Company and TBC Securities, LLC.
 
(g)  The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. §3801, et
seq. (the “Statutory Trust Act”) with all requisite power and authority to own
property and to conduct the business it transacts and proposes to transact and
to enter into and perform its obligations under the Operative Documents to which
it is a party. The Trust is duly qualified to transact business as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is
 
-6-

--------------------------------------------------------------------------------


 
necessary, except where the failure to so qualify or be in good standing would
not have a material adverse effect on the condition (financial or otherwise),
earnings, business or assets of the Trust, whether or not occurring in the
ordinary course of business. The Trust is not a party to or otherwise bound by
any agreement other than the Operative Documents and other agreements
contemplated by the Operative Documents. The Trust is and will be, under current
law, classified for federal income tax purposes as a grantor trust and not as an
association or publicly traded partnership taxable as a corporation.
 
(h)  The Trust Agreement has been duly authorized by the Company and, on the
Closing Date specified in Section 2(b), will have been duly executed and
delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity. Each
of the Administrative Trustees of the Trust is an employee of the Company and
has been duly authorized by the Company to execute and deliver the Trust
Agreement.
 
(i)  The Indenture has been duly authorized by the Company and Reading NZ and,
on the Closing Date, will have been duly executed and delivered by the Company,
and, assuming due authorization, execution and delivery by the Indenture
Trustee, will be a legal, valid and binding obligation of the Company and
Reading NZ enforceable against each thereof in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.
 
(j)  The Preferred Securities and the Common Securities have been duly
authorized by the Trust and, when issued and delivered against payment therefor
on the Closing Date in accordance with this Purchase Agreement, in the case of
the Preferred Securities, and in accordance with the Common Securities
Subscription Agreement, in the case of the Common Securities, will be validly
issued, fully paid and non-assessable and will represent undivided beneficial
interests in the assets of the Trust entitled to the benefits of the Trust
Agreement, enforceable against the Trust in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and to general principles of equity. The issuance of the
Securities is not subject to any preemptive or other similar rights. On the
Closing Date, all of the issued and outstanding Common Securities will be
directly owned by the Company free and clear of any pledge, security interest,
claim, lien or other encumbrance of any kind (each, a “Lien”).
 
(k)  The Junior Subordinated Notes have been duly authorized by the Company and
Reading NZ and, on the Closing Date, will have been duly executed and delivered
to the Indenture Trustee for authentication in accordance with the Indenture
and, when authenticated in the manner provided for in the Indenture and
delivered to the Trust against payment therefor in accordance with the Junior
Subordinated Note Purchase Agreement, will constitute legal, valid and binding
obligations of the Company and Reading NZ entitled to the benefits of the
Indenture, enforceable against each thereof in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.
 
(l)  This Purchase Agreement has been duly authorized, executed and delivered by
the Company, Reading NZ and the Trust.
 
(m)  Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by
 
-7-

--------------------------------------------------------------------------------


 
the Company, Reading NZ or the Trust, nor the consummation of the transactions
contemplated herein or therein, (i) will conflict with or constitute a violation
or breach of the Trust Agreement or the certificate of formation, limited
liability company agreement, articles of incorporation, bylaws or other
organizational document of the Company, Reading NZ or any subsidiary of the
Company or Reading NZ or, to the Company’s or Reading NZ’s knowledge, any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Trust or the Company, Reading
NZ or any of their subsidiaries or their respective properties or assets
(collectively, the “Governmental Entities”), (ii) will conflict with or
constitute a violation or breach of, or a default or Repayment Event (as defined
below) under, or result in the creation or imposition of any Lien upon any
property or assets of the Trust, the Company, Reading NZ or any of their
subsidiaries pursuant to, any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which (A) the Trust, the
Company, Reading NZ or any of their subsidiaries is a party or by which it or
any of them may be bound, or (B) to which any of the property or assets of any
of them is subject, or any judgment, order or decree of any court, Governmental
Entity or arbitrator, except, in the case of this clause (ii), for such
conflicts, breaches, violations, defaults, Repayment Events (as defined below)
or Liens which (X) would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents and (Y)
would not, singly or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, liabilities and assets
(taken as a whole) or business prospects of the Company and its subsidiaries
taken as a whole, whether or not occurring in the ordinary course of business (a
“Material Adverse Effect”) or (iii) require the consent, approval, authorization
or order of any court or Governmental Entity. As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Trust, the Company, Reading NZ or
any of their subsidiaries prior to its scheduled maturity.
 
(n)  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Nevada, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.
 
(o)  The Company has no subsidiaries that are material to its business,
financial condition or earnings other than those subsidiaries listed in Schedule
1 attached hereto (collectively, the “Significant Subsidiaries”). Each
Significant Subsidiary (including Reading NZ) has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized, with all requisite corporate
power and authority to own, lease and operate its properties and conduct the
business it transacts and proposes to transact. Each Significant Subsidiary
(including Reading NZ) is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
activities requires such qualification, except where the failure to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.
 
(p)  Each of the Trust, the Company, Reading NZ and each of their subsidiaries
hold all necessary approvals, authorizations, orders, licenses, consents,
registrations, qualifications, certificates and permits (collectively, the
“Governmental Licenses”) of and from Governmental Entities necessary to conduct
their respective businesses as now being conducted, and neither the Trust, the
Company, Reading NZ nor any of their subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Government
 
-8-

--------------------------------------------------------------------------------


 
License, except where the failure to be so licensed or approved or the receipt
of an unfavorable decision, ruling or finding, would not, singly or in the
aggregate, have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity or the failure
of such Governmental Licenses to be in full force and effect, would not, singly
or in the aggregate, have a Material Adverse Effect; and the Trust, the Company,
Reading NZ and their subsidiaries are in compliance with all applicable laws,
rules, regulations, judgments, orders, decrees and consents, except where the
failure to be in compliance would not, singly or in the aggregate, have a
Material Adverse Effect.
 
(q)  All of the issued and outstanding shares of capital stock of the Company
and each of its subsidiaries (including Reading NZ) are validly issued, fully
paid and non-assessable; except as disclosed in the 1934 Act Reports (as defined
below), all of the issued and outstanding capital stock of each subsidiary
(including Reading NZ) of the Company is owned by the Company, directly or
through subsidiaries, free and clear of any Lien, claim or equitable right; and
none of the issued and outstanding capital stock of the Company or any
subsidiary (including Reading NZ) was issued in violation of any preemptive or
similar rights arising by operation of law, under the charter or by-laws of such
entity or under any agreement to which the Company or any of its subsidiaries
(including Reading NZ) is a party.
 
(r)  Neither the Company nor any of its subsidiaries (including Reading NZ) is
(i) in violation of its respective charter or by-laws or similar organizational
documents or (ii) in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument to which the
Company or any such subsidiary is a party or by which it or any of them may be
bound or to which any of the property or assets of any of them is subject,
except, in the case of clause (ii), where such violation or default would not,
singly or in the aggregate, have a Material Adverse Effect.
 
(s)  There is no action, suit or proceeding before or by any Governmental
Entity, arbitrator or court, domestic or foreign, now pending or, to the
knowledge of the Company, Reading NZ or the Trust after due inquiry, threatened
against or affecting the Trust, Reading NZ or the Company or any of their
subsidiaries, except for such actions, suits or proceedings that, if adversely
determined, would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents or,
except as disclosed in the 1934 Act Reports, have a Material Adverse Effect; and
the aggregate of all pending legal or governmental proceedings to which the
Trust, the Company, Reading NZ or any of their subsidiaries is a party or of
which any of their respective properties or assets is subject, including
ordinary routine litigation incidental to the business, are not expected to
result in a Material Adverse Effect.
 
(t)  The accountants of the Company who certified the Financial Statements (as
defined below) are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.
 
(u)  The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries (including
Reading NZ) for the three fiscal years ended December 31, 2005 (the “Financial
Statements”) and the interim unaudited consolidated financial statements of the
Company and its consolidated subsidiaries (including Reading NZ) for the three
months ended September 30, 2006 (the “Interim Financial Statements”) provided to
the Purchaser are the most recent available audited and unaudited consolidated
financial statements of the Company and its consolidated subsidiaries (including
Reading NZ), respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles, the financial
position of the Company and its
 
-9-

--------------------------------------------------------------------------------


 
consolidated subsidiaries (including Reading NZ), and the results of operations
and changes in financial condition as of the dates and for the periods therein
specified, subject, in the case of Interim Financial Statements, to year-end
adjustments (which are expected to consist solely of normal recurring
adjustments). Such consolidated financial statements and schedules have been
prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”) consistently applied throughout the periods involved (except as
otherwise noted therein).
 
(v)  Except as disclosed in the 1934 Act Reports, none of the Trust, the
Company, Reading NZ nor any of their subsidiaries has any material liability,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due, including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its subsidiaries that could give rise to any such liability),
except for (i) liabilities set forth in the Financial Statements or the Interim
Financial Statements and (ii) normal fluctuations in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Trust, the Company and all of its subsidiaries since the date of
the most recent balance sheet included in such Financial Statements.
 
(w)  Since the respective dates of the Financial Statements and the Interim
Financial Statements, there has not been (A) any Material Adverse Change or (B)
any dividend or distribution of any kind declared, paid or made by the Company
on any class of its capital stock other than regular quarterly dividends on the
Company’s common stock.
 
(x)  The documents of the Company filed with the Commission in accordance with
the Exchange Act, from and including the commencement of the fiscal year covered
by the Company’s most recent Annual Report on Form 10-K, at the time they were
or hereafter are filed by the Company with the Commission (collectively, the
“1934 Act Reports”), complied and will comply in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and, at the date of this Purchase
Agreement and on the Closing Date, do not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and other than such
instruments, agreements, contracts and other documents as are filed as exhibits
to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Current Reports on Form 8-K, there are no instruments, agreements, contracts or
documents of a character described in Item 601 of Regulation S-K promulgated by
the Commission to which the Company or any of its subsidiaries is a party other
than those which are not yet required to be filed. The Company is in compliance
with all currently applicable requirements of the Exchange Act that were added
by the Sarbanes-Oxley Act of 2002.
 
(y)  No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the executive officers of the
Company, is imminent, except those which would not, singly or in the aggregate,
have a Material Adverse Effect.
 
(z)  No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust, Reading NZ or the Company of their respective
obligations under the Operative Documents, as applicable, or the consummation by
the Trust, Reading NZ and the Company of the transactions contemplated by the
Operative Documents.
 
(aa)  Each of the Trust, the Company and each Significant Subsidiary (including
Reading NZ) has good and marketable title to all of its respective material real
and
 
-10-

--------------------------------------------------------------------------------


 
personal properties, in each case free and clear of all Liens and defects,
except for those that would not, singly or in the aggregate, have a Material
Adverse Effect; and all of the leases and subleases under which the Trust, the
Company, or any Significant Subsidiary of the Company holds properties are in
full force and effect, except where the failure of such leases and subleases to
be in full force and effect would not, singly or in the aggregate, have a
Material Adverse Effect, and none of the Trust, the Company or any Significant
Subsidiary of the Company has any notice of any claim of any sort that has been
asserted by anyone adverse to the rights of the Trust, the Company or any
significant subsidiary of the Company under any such leases or subleases, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
such claims that would not, singly or in the aggregate, have a Material Adverse
Effect.
 
(bb)  [Intentionally omitted.]
 
(cc)  The Company and each of the Significant Subsidiaries have timely and duly
filed all Tax Returns required to be filed by them or has requested an extension
thereof, and all such Tax Returns are true, correct and complete in all material
respects. The Company and each of the Significant Subsidiaries have timely and
duly paid in full all material Taxes required to be paid by them, except for any
such Taxes that are currently being contested in good faith or would not have a
Material Adverse Effect (whether or not such amounts are shown as due on any Tax
Return). Except as disclosed in the 1934 Act Reports, there are no federal,
state, or other Tax audits or deficiency assessments proposed or pending with
respect to the Company or any of the Significant Subsidiaries, and no such
audits or assessments are threatened. As used herein, the terms “Tax” or “Taxes”
mean (i) all federal, state, local, and foreign taxes, and other assessments of
a similar nature (whether imposed directly or through withholding), including
any interest, additions to tax, or penalties applicable thereto, imposed by any
Governmental Entity, and (ii) all liabilities in respect of such amounts arising
as a result of being a member of any affiliated, consolidated, combined, unitary
or similar group, as a successor to another person or by contract. As used
herein, the term “Tax Returns” means all federal, state, local, and foreign Tax
returns, declarations, statements, reports, schedules, forms, and information
returns and any amendments thereto filed or required to be filed with any
Governmental Entity.
 
(dd)  The Trust is not subject to United States federal income tax with respect
to income received or accrued on the Junior Subordinated Notes, interest payable
by the Company and Reading NZ on the Junior Subordinated Notes is deductible by
the Company and Reading NZ, respectively, in whole or in part, for United States
federal income tax purposes, and the Trust is not subject to more than a de
minimis amount of other taxes, duties or other governmental charges.
 
(ee)  The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. Each of the Company and each of its subsidiaries maintains
a system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(ff)  The Company and the Significant Subsidiaries (including Reading NZ) are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts in all material respects as are customary in the
businesses in which they are
 
-11-

--------------------------------------------------------------------------------


 
engaged or propose to engage after giving effect to the transactions
contemplated hereby. All policies of insurance and fidelity or surety bonds
insuring the Company or any of the Significant Subsidiaries or the Company’s or
Significant Subsidiaries’ respective businesses, assets, employees, officers and
directors are in full force and effect.
 
(gg)  The Company and its subsidiaries or, to the knowledge of the senior
executive officers of the Company, any person acting on behalf of the Company
and its subsidiaries including, without limitation, any director, officer, agent
or employee of the Company or its subsidiaries has not, directly or indirectly,
while acting on behalf of the Company and its subsidiaries (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.
 
(hh)  The information provided by the Company, Reading NZ and the Trust pursuant
to this Purchase Agreement and the Operative Documents, insofar as they relate
to the Company, Reading NZ and the Trust, do not, as of the date hereof, and
will not as of the Closing Date, contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
(ii)  Except as disclosed in the 1934 Act Reports, and except as would not,
individually or in the aggregate, result in a Material Adverse Change, (i) the
Company and its subsidiaries have been and are in compliance with applicable
Environmental Laws (as defined below), (ii) none of the Company or any of its
subsidiaries or otherwise disposed of Hazardous Materials (as defined below) on,
to, in, under or from the properties owned by it (“Properties”) or any other
real properties previously owned, leased or operated by the Company or any of
its subsidiaries, (iii) neither the Company nor any of its subsidiaries intends
to use the Properties or any subsequently acquired properties, other than in
compliance with applicable Environmental Laws, (iv) neither the Company nor any
of its subsidiaries has received to the knowledge of the senior executives of
the Company any notice of, or has any knowledge of any occurrence or
circumstance which, with notice or passage of time or both, would give rise to a
claim under or pursuant to any Environmental Law with respect to the Properties,
any other real properties previously owned, leased or operated by the Company or
any of its subsidiaries, or their respective assets or arising out of the
conduct of the Company or its subsidiaries, and (v) no lien has been imposed on
the Properties by any Governmental Entity in connection with the presence on or
off such Property of any Hazardous Material.
 
As used herein, “Hazardous Material” shall include, without limitation, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous substances, hazardous wastes, toxic substances or related materials,
asbestos, petroleum, petroleum products and any hazardous material as defined by
any federal, state or local environmental law, statute, ordinance, rule or
regulation, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§
9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as amended, 49
U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as amended, 42
U.S.C. §§ 6901-6992k, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances Control Act, 15 U.S.C. §§
2601-2692, the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§
136-136y, the Clean Air Act, 42 U.S.C. §§ 7401-7642, the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§ 1251-1387, the Safe Drinking
Water Act, 42 U.S.C. §§ 300f-300j-26, and the Occupational Safety and Health
Act, 29 U.S.C. §§ 651-678, and any analogous state laws, as any of the above may
be amended from time to time and in the regulations promulgated pursuant to each
of the foregoing (including
 
-12-

--------------------------------------------------------------------------------


 
environmental statutes and laws not specifically defined herein) (individually,
an “Environmental Law” and collectively, the “Environmental Laws”) or by any
Governmental Entity.
 
5.  Representations and Warranties of the Purchaser.  Purchaser represents and
warrants to, and agrees with, the Company and the Trust as follows:
 
(a)  Purchaser is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.
 
(b)  Purchaser is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act.
 
(c)  Neither Purchaser, nor any of Purchaser’s affiliates, nor any person acting
on Purchaser’s or Purchaser’s Affiliate’s behalf has engaged, or will engage, in
any form of “general solicitation or general advertising” (within the meaning of
Regulation D) in connection with any offer or sale of the Preferred Securities.
 
(d)  Purchaser understands and acknowledges that (i) no public market exists for
any of the Securities and that it is unlikely that a public market will ever
exist for the Securities, (ii) Purchaser is purchasing the Securities for its
own account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Securities pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and Purchaser agrees to the legends and
transfer restrictions applicable to the Securities, and (iii) Purchaser has had
the opportunity to ask questions of, and receive answers and request additional
information from, the Company and is aware that it may be required to bear the
economic risk of an investment in the Securities until the maturity thereof.
 
(e)  Purchaser is a company with limited liability duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of organization
in which it is organized with all requisite (i) power and authority to execute,
deliver and perform the Operative Documents to which it is a party, to make the
representations and warranties specified herein and therein and to consummate
the transactions contemplated herein and (ii) right and power to purchase the
Securities.
 
(f)  This Purchase Agreement has been duly authorized, executed and delivered by
Purchaser and constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity. No filing with, or authorization, approval, consent, license, order
registration, qualification or decree of, any governmental body, agency or court
having jurisdiction over Purchaser, other than those that have been made or
obtained, is necessary or required for the performance by Purchaser of its
obligations under this Purchase Agreement or to consummate the transactions
contemplated herein.
 
(g)  Purchaser is a “Qualified Purchaser” as such term is defined in Section
2(a)(51) of the Investment Company Act.
 
-13-

--------------------------------------------------------------------------------


 
6.  Covenants and Agreements of the Company, Reading NZ and the Trust.  The
Company, Reading NZ and the Trust jointly and severally agree with the Purchaser
as follows (provided that none of the following covenants apply or relate to any
acts of the Purchaser or their Affiliates):
 
(a)  During the period from the date of this Agreement to the Closing Date, the
Company, Reading NZ and the Trust shall use commercially reasonable efforts and
take all action necessary or appropriate to cause their representations and
warranties contained in Section 4 hereof to be true as of the Closing Date,
after giving effect to the transactions contemplated by this Purchase Agreement,
as if made on and as of the Closing Date.
 
(b)  The Company, Reading NZ and the Trust will arrange for the qualification of
the Preferred Securities for sale under the state blue sky laws of such
jurisdictions as the Purchaser may designate and will maintain such
qualifications in effect so long as required for the sale of the Preferred
Securities. The Company, Reading NZ or the Trust, as the case may be, will
promptly advise the Purchaser of the receipt by the Company, Reading NZ or the
Trust, as the case may be, of any notification with respect to the suspension of
the qualification of the Preferred Securities for sale in any such jurisdiction
or the initiation or threatening of any proceeding for such purpose.
 
(c)  None of the Company, Reading NZ or the Trust will, nor will any of them
permit any of its Affiliates to, nor will any of them permit any person acting
on its or their behalf (other than the Purchaser) to, resell any Preferred
Securities that have been acquired by any of them.
 
(d)  None of the Company, Reading NZ or the Trust will, nor will any of them
permit any of their Affiliates or any person acting on their behalf to, engage
in any “directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.
 
(e)  None of the Company, Reading NZ or the Trust will, nor will any of them
permit any of their Affiliates or any person acting on their behalf to, directly
or indirectly, make offers or sales of any security, or solicit offers to buy
any security, under circumstances that would require the registration of any of
the Securities under the Securities Act.
 
(f)  None of the Company, Reading NZ or the Trust will, nor will any of them
permit any of its Affiliates or any person acting on their behalf to, engage in
any form of “general solicitation or general advertising” (within the meaning of
Regulation D) in connection with any offer or sale of the any of the Securities.
 
(g)  So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) none the Company, Reading NZ or the Trust shall be an open-end investment
company, unit investment trust or face-amount certificate company that is, or is
required to be, registered under section 8 of the Investment Company Act, and,
the Securities shall otherwise satisfy the eligibility requirements of Rule
144A(d)(3).
 
(h)  Each of the Company and the Trust shall furnish to (i) the holders, and
subsequent holders of the Preferred Securities, (ii) Purchaser at 2107 Wilson
Blvd., Suite 400, Arlington, VA 22201, Attention: Robert Hurley, Chief Financial
Officer, or such other address as designated by Purchaser) and (iii) any
beneficial owner of the Securities reasonably identified to the Company and the
Trust (which identification may be made by either such beneficial owner or by
Purchaser), a duly completed and executed certificate in the form attached
hereto as Annex
 
-14-

--------------------------------------------------------------------------------


 
F, including the financial statements referenced in such Annex, which
certificate and financial statements shall be so furnished by the Company and
the Trust not later than forty five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company and not later than
ninety (90) days after the end of each fiscal year of the Company.
 
(i)  Each of the Company and the Trust will, during any period in which it is
not subject to and in compliance with section 13 or 15(d) of the Exchange Act,
or it is not exempt from such reporting requirements pursuant to and in
compliance with Rule 12g3-2(b) under the Exchange Act, provide to each holder of
the Securities and to each prospective purchaser (as designated by such holder)
of the Securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.
If the Company and the Trust are required to register under the Exchange Act,
such reports filed in compliance with Section 13(a) shall be sufficient
information as required above. This covenant is intended to be for the benefit
of the Purchaser, the holders of the Securities, and the prospective purchasers
designated by the Purchaser and such holders, from time to time, of the
Securities.
 
(j)  None of the Company, Reading NZ or the Trust will, until one hundred eighty
(180) days following the Closing Date, without the Purchaser’s prior written
consent, offer, sell, contract to sell, grant any option to purchase or
otherwise dispose of, directly or indirectly, (i) any Preferred Securities or
other securities substantially similar to the Preferred Securities other than as
contemplated by this Purchase Agreement or (ii) any other securities convertible
into, or exercisable or exchangeable for, any Preferred Securities or other
securities substantially similar to the Preferred Securities; provided, for the
avoidance of doubt, that no such consent shall be required (a) if such other
securities have a different maturity date, interest rate and other terms than
those of the Preferred Securities or (b) if, after giving effect to any such
offer, sale or option, the offer, sale or option of such other securities shall
not result in the required registration of the sale of the Preferred Securities
as contemplated herein.
 
(k)  [Intentionally omitted].
 
(l)  None of the Company, Reading NZ or the Trust will identify any of the
Indemnified Parties (as defined below) in a press release or any other public
statement without the consent of such Indemnified Party, except as otherwise
required by applicable laws.
 
(m)  The Purchaser shall have the right under this Purchase Agreement, the
Indenture and the Trust Agreement to request the substitution of new notes for
all or a portion of the Junior Subordinated Notes held by the Trust. The Trust
shall be required under the terms of this Purchase Agreement, the Indenture and
the Trust Agreement to accept such newly issued notes (the “Replacement Notes”)
from the Company and Reading NZ and surrender a like amount of Junior
Subordinated Notes to the Company and Reading NZ. The Replacement Notes shall
bear terms identical to the Junior Subordinated Notes with the sole exception of
interest payment dates (and corresponding redemption date and maturity date),
which will be specified by the Purchaser. In no event will the interest payment
dates (and corresponding redemption date and maturity date) on the Replacement
Notes vary by more than sixty (60) calendar days from the original interest
payment dates (and corresponding redemption date and maturity date) under the
Junior Subordinated Notes. Each of the Company, Reading NZ and the Trust
acknowledges and agrees that, to the extent of the principal amount of the
Replacement Notes issued to the Trust under the Indenture, the Purchaser (and
each successor to the Purchaser’s interest in the Preferred Securities) will
require the Trust to issue a new series of Preferred Securities having a
principal amount related to the principal amount of the Replacement Notes (the
“Replacement Securities”) to designated holders of Preferred Securities,
provided that any such Replacement Securities, and any distributions from the
Trust to the holders of Replacement Securities, must relate solely to the
Trust’s interest in the Replacement Notes and in no event
 
-15-

--------------------------------------------------------------------------------


 
will the Preferred Securities other than the Replacement Securities share in the
returns from any Replacement Notes. The Replacement Securities shall have
payment dates (and corresponding redemption date and maturity date) that relate
to the Replacement Notes. Each of the Company, Reading NZ and the Trust agrees
to cooperate with all reasonable requests of the Purchaser in connection with
any of the foregoing; provided, that no action requested of the Company, Reading
NZ or the Trust in connection with such cooperation shall materially increase
the obligations or materially decrease the rights of the Company or Reading NZ
pursuant to such documents. The Purchaser shall pay all reasonable expenses in
connection with the issuance of the Replacement Notes and the Replacement
Securities.
 
(n)  The Company grants to Purchaser a right of first offer on any additional
Preferred Securities, or securities similar to the Preferred Securities proposed
to be issued by the Company within 12 months following the Closing Date.
 
7.  Payment of Expenses.  The Company, as depositor of the Trust, agrees to pay
all costs and expenses incident to the performance of the obligations of the
Company and the Trust under this Purchase Agreement, whether or not the
transactions contemplated herein are consummated or this Purchase Agreement is
terminated, including all costs and expenses incident to (i) the authorization,
issuance, sale and delivery of the Preferred Securities and any taxes payable in
connection therewith; (ii) the fees and expenses of qualifying the Preferred
Securities under the securities laws of the several jurisdictions as provided in
Section 6(b); (iii) the fees and expenses of the counsel, the accountants and
any other experts or advisors retained by the Company or the Trust; (iv) the
fees and all reasonable expenses of the Property Trustee, the Delaware Trustee,
the Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents, including the fees and disbursements of counsel for such
trustees, which fees shall not exceed $3,500 for the fees and expenses of Potter
Anderson & Corroon LLP, special Delaware counsel retained by the Delaware
Trustee in connection with the Closing (v) the reasonable fees and expenses of
Reed Smith LLP, special counsel retained by the Purchaser not to exceed $30,000;
and (vi) a due diligence fee in an amount equal to $12,500 ($5,000 of which was
paid upon execution of the Letter of Intent) payable to the Purchaser or their
designee.
 
If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 hereof to be
satisfied by any of the Company, Reading NZ or the Trust is not satisfied,
because this Purchase Agreement is terminated pursuant to Section 9 or because
of any failure, refusal or inability on the part of the Company, Reading NZ or
the Trust to perform all obligations and satisfy all conditions on its part to
be performed or satisfied hereunder other than by reason of a default by the
Purchaser, the Company will reimburse the Purchaser upon demand for all
reasonable out-of-pocket expenses (including the reasonable fees and expenses of
Purchaser’s counsel specified in subparagraphs (v) of the immediately preceding
paragraph) that shall have been incurred by the Purchaser in connection with the
proposed purchase and sale of the Preferred Securities. The Company shall not in
any event be liable to the Purchaser for the loss of anticipated profits or
other special, incidental or consequential damages from the transactions
contemplated by this Purchase Agreement.
 
8.  Indemnification.
 
(a)  Each of the Company, Reading NZ and the Trust agree jointly and severally
to indemnify and hold harmless the Purchaser and the Purchaser’s
affiliates (collectively, the “Indemnified Parties”), each person, if any, who
controls any of the Indemnified Parties within the meaning of the Securities
Act, or the Exchange Act, and the Indemnified Parties’ respective directors,
officers, employees and agents and each person who “controls” the Indemnified
Parties within the meaning of either the Securities Act or the
 
-16-

--------------------------------------------------------------------------------


 
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
information or documents furnished or made available to the Purchaser by or on
behalf of the Company, Reading NZ or the Trust, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) the breach or
alleged breach of any representation, warranty or agreement of any of the
Sellers contained herein or (iv) the execution and delivery by the Company,
Reading NZ and/or the Trust of this Purchase Agreement or any of the other
Operative Documents and/or the consummation of the transactions contemplated
hereby and thereby; provided, however, that none of the Company, Reading NZ or
the Trust shall be liable to the extent that any such loss, claim, damage or
liability arises out of or is based on any statement, act or omission of the
Indemnified Parties, and agrees to reimburse the Indemnified Parties, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action. This indemnity agreement will be in addition to any
liability which the Company or the Trust may otherwise have.
 
(b)  The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever due from the Trust under paragraph (a)
above.
 
(c)  Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a) above.
The indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the Indemnified
Party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the Indemnified Party except as set forth
below); provided, however, that such counsel shall be reasonably satisfactory to
the Indemnified Party. Notwithstanding the indemnifying party’s election to
appoint counsel to represent the Indemnified Party in an action, the Indemnified
Party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the Indemnified Party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the Indemnified Party and the indemnifying party and the
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it and/or other Indemnified Parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the Indemnified Party to represent the Indemnified Party within a reasonable
time after notice of the institution of such action or (iv) the indemnifying
party shall authorize the Indemnified Party to employ separate counsel at the
expense of the indemnifying party (it being understood and agreed that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) representing the Indemnified
Parties to such action).  An indemnifying party will not, without the prior
written consent of the Indemnified Parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification may be sought
hereunder (whether or not the Indemnified Parties are actual or potential
parties to such claim,
 
-17-

--------------------------------------------------------------------------------


 
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.
 
9.  Termination: Representations and Indemnities to Survive.  This Purchase
Agreement shall be subject to termination in the absolute discretion of the
Purchaser, by notice given to the Company, Reading NZ and the Trust prior to
delivery of and payment for the Preferred Securities, if prior to such time (i)
a downgrading shall have occurred in the rating accorded the Company’s debt
securities or preferred stock by any “nationally recognized statistical rating
organization,” as that term is used by the Commission in Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, or such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Company’s debt securities or preferred
stock, (ii) the Trust shall be unable to sell and deliver to the Purchaser at
least $50,000,000 stated liquidation value of Preferred Securities, (iii) a
suspension or material limitation in trading in securities generally shall have
occurred on the New York Stock Exchange, (iv) a suspension or material
limitation in trading in any of the Company’s securities shall have occurred on
the exchange or quotation system upon which the Company’s securities are traded,
if any, (v) a general moratorium on commercial business activities shall have
been declared either by federal or applicable state authorities or (vi) there
shall have occurred any outbreak or escalation of hostilities, or declaration by
the United States of a national emergency or war or other calamity or crisis the
effect of which on financial markets is such as to make it, in the Purchaser’s
judgment, impracticable or inadvisable to proceed with the offering or delivery
of the Preferred Securities. The respective agreements, representations,
warranties, indemnities and other statements of the Company, Reading NZ and the
Trust or their respective officers or trustees and of the Purchaser set forth in
or made pursuant to this Purchase Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Purchaser,
the Company, Reading NZ or the Trust or any of the their respective officers,
directors, trustees or controlling persons, and will survive delivery of and
payment for the Preferred Securities. The provisions of Sections 7 and 8 shall
survive the termination or cancellation of this Purchase Agreement.
 
10.  Amendments.  This Purchase Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
by each of the parties hereto.
 
11.  Notices.  All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Purchaser, will be mailed, delivered by
hand or courier or sent by facsimile and confirmed to the Purchaser at 2107
Wilson Blvd., Suite 400, Arlington, VA 22201, Attention: Robert Hurley, Chief
Financial Officer, Facsimile: (703) 351-7901; with a copy to Reed Smith LLP, 435
Sixth Avenue, Pittsburgh, Pennsylvania 15219, Attention: Ronald L. Francis, Jr.,
Facsimile: (412) 288-3063 or other address as the Purchaser shall designate for
such purpose in a notice to the Company, Reading NZ and the Trust; and if sent
to the Company, Reading NZ or the Trust, will be mailed, delivered by hand or
courier or sent by facsimile and confirmed to it c/o Reading International,
Inc., 500 Citadel Drive, Suite 300, Commerce, California 90040, Attention:
Andrzej Matyczynski, Facsimile: (213) 235-2229.
 
12.  Successors and Assigns.  This Purchase Agreement will inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns. Nothing expressed or mentioned in this Purchase Agreement is
intended or shall be construed to give any person other than the parties hereto
and the affiliates, directors, officers, employees, agents and controlling
persons referred to in Section 8 hereof and their successors, assigns, heirs and
legal representatives, any right or obligation hereunder. None of the rights or
obligations of the Company, Reading NZ or the Trust under this Purchase
Agreement may be assigned, whether by operation of law or otherwise, without the
Purchaser’s prior written consent. The
 
-18-

--------------------------------------------------------------------------------


 
rights and obligations of Purchaser under this Purchase Agreement may be
assigned by Purchaser without the Company’s, Reading NZ’s or the Trust’s
consent; provided that the assignee assumes the obligations of Purchaser under
this Purchase Agreement.
 
13.  Applicable Law.  THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).
 
14.  Submission to Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST
ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE AGREEMENT
MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR
THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY
EXECUTION AND DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY ACCEPTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS PURCHASE AGREEMENT.
 
15.  Counterparts and Facsimile.  This Purchase Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. This Purchase Agreement may be executed
by any one or more of the parties hereto by facsimile.
 


 
[Signature page follows]
 
-19-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.
 
READING INTERNATIONAL, INC.


By: _______________  
Name:
Title:
 
READING NEW ZEALAND, LIMITED
 
By: _______________  
Name:
Title:
 
READING INTERNATIONAL TRUST I
By: READING INTERNATIONAL, INC., as Depositor
 
By: _____________________  
Name:
Title:


KODIAK WAREHOUSE JPM LLC
By: Kodiak Funding, LP
Its sole member


By: Kodiak Funding Company, Inc.
Its general partner


By: ____________________
Name: Robert M. Hurley
Title: Chief Financial Officer

-20-

--------------------------------------------------------------------------------



SCHEDULE 1
 
List of Significant Subsidiaries
 


 
Reading Pacific, LLC
 
Reading International Cinemas, LLC
 
Reading New Zealand, Limited
 
Reading Entertainment Australia Pty Ltd
 
Newmarket Properties Pty Ltd
 
Reading Properties Pty Ltd
 
Reading Cinemas Pty Ltd
 
Reading Cinemas USA, LLC
 
Sutton Hill Properties, LLC
 

--------------------------------------------------------------------------------



ANNEX A-1
 
[FORM OF COMPANY COUNSEL OPINION PURSUANT TO SECTION 3(b)]


--------------------------------------------------------------------------------





ANNEX A-2
 
FORM OF GENERAL COUNSEL OPINION OR OFFICERS’ CERTIFICATE
 
Pursuant to Section 3(b)(ii) of the Purchase Agreement, General Counsel for the
Company shall deliver an opinion, or the Chief Executive Officer and Chief
Financial Officer of the Company shall provide an Officers’ Certificate, to the
effect that:
 
1.
all of the issued and outstanding shares of capital stock, equity or membership
interests of each Significant Subsidiary (including Reading NZ) are owned of
record by the Company and the issuance of the Preferred Securities and the
Common Securities is not subject to any contractual preemptive rights known to
such [Counsel/Officers];

 
2.
no consent, approval, authorization or order of any court or Governmental Entity
is required for the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, the purchase by the Company of the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution and delivery of and compliance with the Operative Documents by the
Company, Reading NZ or the Trust or the consummation of the transactions
contemplated in the Operative Documents, except such approvals (specified in
such [Opinion/Certificate]) as have been obtained;

 
3.
to the knowledge of such [Counsel/Officers], there is no action, suit or
proceeding before or by any government, governmental instrumentality, arbitrator
or court, domestic or foreign, now pending or threatened against or affecting
the Trust or the Company or any Significant Subsidiary (including Reading NZ)
that could adversely affect the consummation of the transactions contemplated by
the Operative Documents or could have a Material Adverse Effect on the Company
and its subsidiaries;

 
4.
Each of the Company and Reading NZ is not, and, immediately following
consummation of the transactions contemplated by the Operative Documents and the
application of the net proceeds therefrom, will not be, an “investment company”
or, to such [Counsel’s/Officers] knowledge, is not, or, immediately following
consummation of the transactions contemplated by the Operative Documents and the
application of the net proceeds therefrom, will not be, an entity “controlled”
by an “investment company,” in each case by virtue of Section 3(a) of the
Investment Company Act; and the Trust is not, and immediately following the
consummation of the transactions contemplated by the Operative Documents and the
application of the net proceeds therefrom, the Trust will not be, an “investment
company” or an entity “controlled” by an “investment company,” within the
meaning of the Investment Company Act; and

 
5.
the execution, delivery and performance of the Operative Documents, as
applicable, by the Company, Reading NZ and the Trust and the consummation by the
Company, Reading NZ and the Trust of the transactions contemplated by the
Operative Documents, as applicable, (a) will not result in any violation of the
charter or bylaws of the Company, the charter or bylaws or similar
organizational documents of any Significant Subsidiary, the Trust Agreement or
the Certificate of Trust of the Trust, and (b) will not conflict with, or result
in a breach of any of the terms or provisions of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the creation or imposition of any lien, charge and
encumbrance upon any assets or properties of the Company or any Significant
Subsidiary under, (A) any agreement, indenture, mortgage or instrument that the
Company or any Significant Subsidiary is a party to or by which it may be bound
or to which any of its assets or properties may be subject, or (B) any existing
applicable law, Rule or administrative Regulation [FOR GENERAL COUNSEL ONLY:
except that I express no opinion with respect to the securities laws of the
State of Delaware] of any court or governmental agency or authority having
jurisdiction over the Company or any Significant Subsidiary or any of their
respective assets or properties, except in case of (b), where any such
violation, conflict, breach, default, lien, charge or encumbrance, would not
have a material adverse effect on the assets, liabilities, properties, business,
results of operations or condition (financial or otherwise) of the Company and
their subsidiaries, taken as whole.

 

--------------------------------------------------------------------------------


 

 
[APPLIES ONLY TO GENERAL COUNSEL OPINION: In rendering such opinions, General
Counsel may (A) state that the above is limited to the laws of the State of
[jurisdiction of bar admission], and (B) rely as to matters of fact to the
extent deemed proper, on certificates of responsible officers of the Company and
public officials.]

 

--------------------------------------------------------------------------------



ANNEX B
 


 
Pursuant to Section 3(c) of the Purchase Agreement, Reed Smith LLP, special tax
counsel for the Purchaser, shall deliver an opinion to the effect that:
 
(i) the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association or a publicly traded partnership
taxable as a corporation; and
 
(ii) for United States federal income tax purposes, the Junior Subordinated
Notes will constitute indebtedness of the Company.
 
In rendering such opinions, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.
 

--------------------------------------------------------------------------------



ANNEX C
 
[FORM OF DELAWARE COUNSEL TRUST OPINION PURSUANT TO SECTION 3(d)]
 

--------------------------------------------------------------------------------



ANNEX D
 
[FORM OF PROPERTY/INDENTURE TRUSTEE COUNSEL OPINION PURSUANT TO SECTION3(e)]
 

--------------------------------------------------------------------------------



ANNEX E
 
[FORM OF DELAWARE TRUSTEE COUNSEL OPINION PURSUANT TO SECTION 3(d)]
 

--------------------------------------------------------------------------------



ANNEX F
 
[FORM OF INDENTURE]
 
 


--------------------------------------------------------------------------------



ANNEX G
 
[FORM OF TRUST AGREEMENT]

 


--------------------------------------------------------------------------------



ANNEX H
 
OFFICER'S FINANCIAL CERTIFICATE
 
The undersigned, the [Chairman/Vice Chairman/Chief Executive Officer/President/
Vice President/Chief Financial Officer/Treasurer/Assistant Treasurer], hereby
certifies, pursuant to Section 6(h) of the Purchase Agreement, dated as of
February 5, 2007, among Reading International, Inc. (the “Company”), Reading New
Zealand, Limited, Reading International Trust I (the “Trust”), on the one hand,
and Kodiak Warehouse JPM LLC on the other hand, that, as of [date], [20___], the
Company, if applicable, and its subsidiaries had the following ratios and
balances:
 
As of [Quarterly/Annual Financial Date], 20___
 
[insert covenant compliance calculations here]
 


 
* A table describing the quarterly report calculation procedures is provided on
page
 
[FOR FISCAL YEAR END:  Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20_____]
 
[FOR FISCAL QUARTER END:  Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries.]
 
The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[______quarter interim] [annual] period ended [date], 20_, and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).
 
IN WITNESS WHEREOF, the undersigned has executed this Officer's Financial
Certificate as of this ________ day of [______________], 20[___].
 



 
READING INTERNATIONAL, INC.
 
       
By:
   
Name:
 
   
Address: 500 Citadel Drive, Suite 300
 
Commerce, California 90040